Name: Commission Implementing Regulation (EU) 2018/1851 of 21 November 2018 entering a name in the register of protected designations of origin and protected geographical indications (Ã¢ Bayrisch BlockmalzÃ¢ /Ã¢ Bayrischer BlockmalzÃ¢ /Ã¢ Echt Bayrisch BlockmalzÃ¢ /Ã¢ Aecht Bayrischer BlockmalzÃ¢ (PGI))
 Type: Implementing Regulation
 Subject Matter: consumption;  foodstuff;  regions of EU Member States;  Europe;  marketing
 Date Published: nan

 28.11.2018 EN Official Journal of the European Union L 302/5 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1851 of 21 November 2018 entering a name in the register of protected designations of origin and protected geographical indications (Bayrisch Blockmalz/Bayrischer Blockmalz/Echt Bayrisch Blockmalz/Aecht Bayrischer Blockmalz (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 15(1) and Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, Germany's application to register the name Bayrisch Blockmalz/Bayrischer Blockmalz/Echt Bayrisch Blockmalz/Aecht Bayrischer Blockmalz was published in the Official Journal of the European Union (2). (2) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name should therefore be entered in the register. (3) By emails received on 19 April 2018 and 21 June 2018, the German authorities notified the Commission that during the national opposition procedure it had been argued that registration of the name Bayrisch Blockmalz/Bayrischer Blockmalz/Echt Bayrisch Blockmalz/Aecht Bayrischer Blockmalz would jeopardise the existence of an entirely identical name and that products bearing that name had been legally marketed for more than five years preceding the date of publication of the document referred to in Article 50(2)(a) of Regulation (EU) No 1151/2012. They therefore requested that a transitional period, lasting until 31 December 2020, be granted under Article 15(1) of that Regulation to the producer Kalfany SÃ ¼Ã e Werbung GmbH & Co.KG, D-79336 Herbolzheim, located outside the geographical area defined for the production of Bayrisch Blockmalz/Bayrischer Blockmalz/Echt Bayrisch Blockmalz/Aecht Bayrischer Blockmalz, which had been legally marketing the product sold under the name Bayrisch Blockmalz/Bayrischer Blockmalz/Echt Bayrisch Blockmalz/Aecht Bayrischer Blockmalz, using this name continuously for more than five years. (4) Since the company Kalfany SÃ ¼Ã e Werbung GmbH & Co.KG, D-79336 Herbolzheim meets the requirements laid down in Article 15(1) of Regulation (EU) No 1151/2012 for the granting of a transitional period in which to make legal use of the sales name after registration, it should be granted a transitional period lasting until 31 December 2020 during which time it may make use of the name Bayrisch Blockmalz/Bayrischer Blockmalz/Echt Bayrisch Blockmalz/Aecht Bayrischer Blockmalz. (5) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The name Bayrisch Blockmalz/Bayrischer Blockmalz/Echt Bayrisch Blockmalz/Aecht Bayrischer Blockmalz (PGI) is hereby entered in the register. The name specified in the first paragraph denotes a product in Class 2.3.  bread, pastry, cakes, confectionery, biscuits and other baker's wares, as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 The producer Kalfany SÃ ¼Ã e Werbung GmbH & Co.KG, D-79336 Herbolzheim, is hereby authorised to continue to use the registered name Bayrisch Blockmalz/Bayrischer Blockmalz/Echt Bayrisch Blockmalz/Aecht Bayrischer Blockmalz (PGI) until 31 December 2020. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 November 2018. For the Commission, On behalf of the President, Phil HOGAN Member of the Commission (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 96, 14.3.2018, p. 38. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).